40 F.3d 475
309 U.S.App.D.C. 219
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Linda L. JOY, Individually and as Legal Representative ofRobert A. Joy, deceased;  as Personal Representative andAdministratrix of the Estate of Robert A. Joy;  and asGuardian and Next Friend of Tatum Joy and Brenna Joyv.BELL HELICOPTER TEXTRON, INC., et al.ALLISON GAS TURBINE DIVISION OF GENERAL MOTORS CORP., Appellant,v.Jack C. TURLEY;  and the Government of the District of Columbia.
Nos. 91-7128, 91-7129 and 91-7168.
United States Court of Appeals, District of Columbia Circuit.
Aug. 8, 1994.Order Amending Costs,Dismissing Suggestion for Rehearing In Banc as MootJan. 20, 1995.

Before BUCKLEY, SENTELLE, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
Upon consideration of the opinion of the District of Columbia Court of Appeals responding to the question certified by this court in the above-captioned matter, see Allison Gas Turbine Div. of General Motors v. District of Columbia, No. 93-SP-1008, Slip op.  (June 2, 1994), it is


2
ORDERED by the court that the order of the District Court granting summary judgment to the District of Columbia on the ground that the District was immune from liability under the public duty doctrine be affirmed for the reasons stated in the opinion of the District of Columbia Court of Appeals.


3
The Clerk is directed to withhold issuance of the mandate herein until 7 days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.


4
BEFORE:  BUCKLEY, SENTELLE and RANDOLPH, Circuit Judges.

ORDER

5
PER CURIAM.


6
Upon consideration of the petition for rehearing and suggestion for rehearing In banc filed by the District of Columbia on December 29, 1994, it is


7
ORDERED, by the Court, that the petition is granted and the order denying costs filed on November 30, 1994 is vacated.  It is


8
FURTHER ORDERED, by the Court, that costs in the amount of $102.10 are awarded to the District of Columbia and taxed against Allison Gas Turbine Division of General Motors Corporation.  It is


9
FURTHER ORDERED, by the Court, that the suggestion for rehearing In Banc is dismissed as moot.